Exhibit 10.61
December 15, 2008
Mr. Wayne Levin

             
 
  Re:   Amended and Restated Employment Agreement
 
   

Dear Wayne:
     On behalf of Lions Gate Films Inc. (the “Company”), this letter is to
confirm the terms of your employment by the Company. We refer to you herein as
“Employee.” The employment agreement entered into as of April 1, 2006, between
Employee and the Company (the “Prior Employment Agreement”), is hereby amended
and restated in its entirety. The terms of Employee’s employment from the
Effective Date (as defined below) are as follows:
     1. The term of this agreement (this “Agreement”) will begin April 1, 2006
(the “Effective Date”) and end March 31, 2009, subject to early termination as
provided in this Agreement (the “Term”). During the Term of this Agreement,
Employee will serve as General Counsel and Executive Vice President, Corporate
Operations. Employee shall report to the CEO in his capacity as General Counsel
and to the COO, or person performing substantially such role in his capacity as
Executive Vice President, Corporate Operations. For the purpose hereof, Employee
agrees that Steve Beeks performs such function. Employee shall render such
services as are customarily rendered by persons in Employee’s capacity in the
motion picture industry and as may be reasonably requested by the Company.
     The Company may, at its sole discretion, extend the Term of this Agreement
for an additional year, commencing April 1, 2009 and ending March 31, 2010 (the
“Option Year”) by giving notice to Employee of its election to extend this
Agreement at least one hundred eighty (180) days before that date.
     So long as this Agreement shall continue in effect, Employee shall devote
Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company.
     2. The following compensation will be paid to Employee during the Term of
this Agreement:
          (a) Base Salary. During the Term of this Agreement, the Company agrees
to pay Employee an annual Base Salary as follows:
          For first year of the Term, the rate of $400,000 per year, payable in
accordance with the Company’s normal payroll practices in effect.

Page 1 of 8



--------------------------------------------------------------------------------



 



          For the remainder of the Term, the rate of $500,000 per year, payable
in accordance with the Company’s normal payroll practices in effect.
          During the Option Year, the rate of $600,000 per year, payable in
accordance with the Company’s normal payroll practices in effect.
          Nothing in this Agreement shall limit the Company’s right to modify
its payroll practices, as it deems necessary.
          (b) Bonuses:
     (i) An annual bonus at the full discretion of the CEO;
     (ii) An annual bonus of 25% of Base Salary based upon Established Goals.
The Established Goals shall be set forth in writing at the beginning of each
fiscal, and shall be discussed in good faith between the Company and Employee;
and
     (iii) An annual bonus of 25% of Base Salary based upon the EBITDA of the
Company on a most favored nation (“MFN”) basis with any person receiving an
EBITDA based bonus. For the sake of clarity, the MFN basis applies to the
definition of EBITDA, the EBITDA target, and the percentages of Base Salary
payable at various levels of the EBITDA target.
     (iv) Employee must be employed with the Company through the last day of the
bonus year to be eligible to receive an annual bonus pursuant to the foregoing
provisions of this Section 2(b) for that year, and any such bonus will be paid
within the “short-term deferral” period provided under Treasury
Regulation Section 1.409A-1(a)(4) (generally within two and one-half months
after the end of the fiscal year for which the bonus is paid).
     (v) Change of Control Bonus: For the purposes of this Agreement, “Change of
Control” shall have the same meaning as set forth in the employment agreement of
Michael Burns, dated as of September 1, 2003. The Company shall pay Employee a
Bonus of $1,000,000 upon a Change of Control (the “Change of Control Bonus”).
Notwithstanding anything to the contrary, the Change of Control Bonus shall vest
100% if discussions relating and leading to a Change of Control commence during
the Term hereof, whether or not the Change of Control is actually consummated
after the Term or the termination hereof. However, the Change of Control Bonus
shall become unvested and not be payable if the principal agreement giving rise
to the Change of Control is not signed within one (1) year following Employee’s
termination of employment. Subject to the foregoing provisions, the Change of
Control Bonus shall be paid in cash in a lump sum within ten (10) days following
the closing of the Change of Control that triggers such bonus payment.
     (vi) Two Past Services Bonuses: The first in the amount of $100,000,

Page 2 of 8



--------------------------------------------------------------------------------



 



which shall be paid April 3, 2006; and the Second in the amount of $125,000
which shall be paid April 3, 2007. These Bonuses shall not be applicable against
any other bonus payable pursuant to this Agreement and shall not be counted as
any portion of Employee’s bonus for the fiscal year 2006.
     3. As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans, including Senior Management Plans, to the same
extent as other employees, subject to the terms of such plans.
     4. Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of Employee’s supervisor, and (ii) the
demands and requirements of Employee’s duties and responsibilities under this
Agreement. There are no paid vacation days. Finally, Employee will be eligible
to be reimbursed for any business expenses in accordance with the Company’s
current Travel and Entertainment policy. The forgoing notwithstanding,
Employee’s travel and entertainment shall be on a MFN basis with all other
Presidents of Divisions.
     5. The Company shall request that the Compensation Committee of Lions Gate
(“CCLG”) authorize and grant Employee 100,000 common share units (“Grants”) of
Lions Gate Entertainment Corp. in accordance with the terms and conditions of
the existing and/or future Employee Stock Plan (“Plan”). Employee acknowledges
that this Grant of stock is subject to the approval of the CCLG. The award date
(“Award Date”) shall be the date of the board meeting when the Grant is
approved. The Grant shall vest as follows:
50% on March 31, 2008 and 50% on March 31, 2009
     When the Company obtains an additional allotment of shares under the Plan,
the Company shall grant Employee 25,000 common share units (the “Further
Grants”) of Lions Gate Entertainment Corp. in accordance with the terms and
conditions of the Plan. The Further Grants shall vest as follows:
50% on March 31, 2008 and 50% on March 31, 2009
     If the Company does not obtain an additional allotment of shares, then it
shall pay Employee in cash the value of such Further Grants on the date such
Further Grants were to have vested.
     If any employee’s stock options or shares that are issued under the Plan
accelerate in vesting schedule as a result of a Change of Control, Employee’s
previously granted stock options, Further Grants, and shares issued hereunder
shall likewise accelerate in vesting schedule.
     For the sake of clarity, all options granted under Employee’s prior
employment agreement (other than the Prior Agreement, as defined herein) shall
continue to vest in accordance with the terms of such prior agreement.

Page 3 of 8



--------------------------------------------------------------------------------



 



     Employee represents and warrants that, during the Term hereof, Employee
shall hold at least 5000 shares of common shares of the Company.
     6. Employee agrees that the Company Employee Handbook outlines other
policies, which will apply to Employee’s employment, and Employee acknowledges
receipt of such handbook. Please note, however, that the Company retains the
right to revise, modify or delete any policy or benefit plan it deems
appropriate.
     7. This Agreement shall terminate upon the happening of any one or more of
the following events:
          (a) The mutual written agreement between the Company and Employee; or
          (b) The death of Employee. However, in the event of the death of
Employee, all granted shares and stock options shall immediately vest; or
          (c) Employee’s having become so physically or mentally disabled as to
be incapable, even with a reasonable accommodation, of satisfactorily performing
his duties hereunder for a period of ninety (90) days or more, provided that
Employee has not cured such disability within ten (10) days of written notice;
or
          (d) The determination on the part of the Company that “Cause” exists
for termination of this Agreement, with “Cause” being defined as any of the
following: 1) Employee’s conviction of a felony or plea of nolo contendere to a
felony, except in connection with a traffic violation; 2) Employee’s commission,
by act or omission, of any material act of dishonesty in the performance of
Employee’s duties hereunder; 3) material breach of this Agreement by Employee
causing material harm to the Company; or 4) any act of misconduct by Employee
having a substantial adverse effect on the business or reputation of the
Company.
          (e) Employee is terminated Without Cause. Termination “Without Cause”
shall be defined as Employee being terminated by the Company for any reason
other than as set forth in Sections 7(a)-(d) above. In the event of a
termination Without Cause, Employee shall be entitled to receive (i) 50% of the
amount of the Base Salary which Employee would have been entitled to receive for
the period commencing on the date of such termination and ending on the last day
of the Term (or, if such termination occurs during the Option Year, the last day
of the Option Year) had Employee continued to be employed with the Company
through such date, such payment to be made, subject to Section 13, in cash in a
lump sum as soon as practicable after (and in all events not more than two and
one-half (2 1/2) months after) the date of Employee’s Separation from Service
with the Company, and (ii) all bonuses pursuant to Section 2 (other than the
Change of Control Bonus, which shall vest and be payable as set forth in
Section 2(b)(v)), shall be paid on a prorated basis for the year of termination
of employment in proportion to the amount of such year worked by Employee (such
bonus(es) to be paid at the times provided in Section 2(b)(iv)) and shall not
become payable in years subsequent to the year of termination of employment. The
Company’s payment of the amounts described above in this Section 7(e) shall
relieve the Company of any and all obligations to Employee. As used herein, a
“Separation from Service” occurs when Employee dies, retires, or otherwise has a
termination of employment with

Page 4 of 8



--------------------------------------------------------------------------------



 



the Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
          (f) The forgoing notwithstanding, if Employee’s employment with the
Company is not terminated contemporaneous with a Change of Control, but is
terminated subsequent thereto Without Cause or by Employee for “Good Reason” (as
defined below), then Employee shall be entitled to receive (in addition to any
rights to accelerated vesting of equity awards under Section 5 hereof) (i) 100%
of the amount of the Base Salary which Employee would have been entitled to
receive for the period commencing on the date of such termination and ending on
the last day of the Term (or, if such termination occurs during the Option Year,
the last day of the Option Year) had Employee continued to be employed with the
Company through such date, such payment to be made, subject to Section 13, in
cash in a lump sum as soon as practicable after (and in all events not more than
two and one-half (2 1/2) months after) the date of Employee’s Separation from
Service with the Company, and (ii) all bonuses pursuant to Section 2 shall be
paid at the times provided in Section 2(b). The Company’s payment of the amounts
described above in this Section 7(f) shall relieve the Company of any and all
obligations to Employee. For purposes hereof, “Good Reason” shall mean any
material diminution by the Company in Employee’s responsibilities as measured
against Employee’s responsibilities prior to the Change of Control; provided,
however, that any such condition shall not constitute “Good Reason” unless both
(x) Employee provides written notice to the Company of the condition claimed to
constitute Good Reason within ninety (90) days of the initial existence of such
condition, and (y) the Company fails to remedy such condition within thirty
(30) days of receiving such written notice thereof; and provided, further, that
in all events the termination of Employee’s employment with the Company shall
not be treated as a termination for “Good Reason” unless such termination occurs
not more than one (1) year following the initial existence of the condition
claimed to constitute “Good Reason.” For these purposes, if the Company is
purchased by a larger entity, it shall not be considered a material diminution
in responsibility if Employee is made either (i) General Counsel or (ii) EVP,
Operations of that larger entity. However, it shall be considered a material
diminution in responsibility if Employee is required to report to another person
performing a legal role in such larger entity, General Counsel or otherwise,
unless Employee consents.
          (g) In the event that this Agreement is terminated pursuant to any of
Sections 7(a)-(d) above, neither the Company nor Employee shall have any
remaining duties or obligations hereunder, except that the Company shall pay to
Employee only such compensation as is earned under Section 2 as of the date of
Employee’s termination of employment with the Company.
     8. Employee’s services shall be exclusive to the Company during the Term.
Employee shall render such services as are customarily rendered by persons in
Employee’s capacity in the motion picture industry and as may be reasonably
requested by the Company. Employee hereby agrees to comply with all reasonable
requirements, directions and requests, and with all reasonable rules and
regulations made by the Company in connection with the regular conduct of its
business; to render services during Employee’s employment hereunder whenever and
wherever and as often as the Company may reasonably require in a competent,
conscientious and professional manner, and as instructed by the Company in all
matters, including those

Page 5 of 8



--------------------------------------------------------------------------------



 



involving artistic taste and judgment, but there shall be no obligation on the
Company to cause or allow Employee to render any services, or to include all or
any of Employee’s work or services in any motion picture or other property or
production.
     9. Employee agrees that the Company shall own all rights of every kind and
character throughout the universe, in perpetuity to any material and/or idea
suggested or submitted by Employee or suggested or submitted to Employee by a
third party that occurs during the Term or any other period of employment with
the Company, its parent, affiliates, or subsidiaries that are within the scope
of Employee’s employment and responsibilities hereunder. Employee agrees that
during the Term and any other period of employment with the Company, its parent,
affiliates, or subsidiaries, the Company shall own all other results and
proceeds of Employee’s services that are related to Employee’s employment and
responsibilities. Employee shall promptly and fully disclose all intellectual
property generated by the Employee during the Term and any other period of
employment with the Company, its parent, affiliates, or subsidiaries in
connection with his employment hereunder. All copyrightable works that Employee
creates in connection with his obligations under this Agreement and any other
period of employment with the Company, its parent, affiliates, or subsidiaries
shall be considered “work made for hire” and therefore the property of the
Company. To the extent any work so produced or other intellectual property so
generated by Employee is not deemed to be a “work made for hire,” Employee
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) Employee’s full right, title and interest in and to all such works
and other intellectual property. Employee agrees to execute any and all
applications for domestic and foreign copyrights or other proprietary rights and
to do such other acts (including without limitation the execution and delivery
of instruments of further assurance or confirmation) requested by the Company to
assign the intellectual property to the Company and to permit the Company to
enforce any copyrights or other proprietary rights to the intellectual property.
Employee will not charge the Company for time spent in complying with these
obligations. This Section 9 shall apply only to that intellectual property which
related at the time of conception to the Company’s then current or anticipated
business or resulted from work performed by Employee for the Company. Employee
hereby acknowledges receipt of written notice from the Company pursuant to
California Labor Code Section 2872 that this Agreement (to the extent it
requires an assignment or offer to assign rights to any invention of Executive)
does not apply fully to an invention which qualifies fully under California
Labor Code Section 2870.
     10. Employee shall not assign any of his rights or delegate any of his
duties under this Agreement.
     11. The parties acknowledge and agree that during the Term of this
Agreement and in the course of the discharge of his duties hereunder and at any
other period of employment with the Company, its parent, affiliates, or
subsidiaries, Employee shall have and has had access to information concerning
the operation of the Company and its affiliated entities, including without
limitation, financial, personnel, sales, planning and other information that is
owned by the Company and regularly used in the operation of the Company’s
business and (to the extent that such confidential information is not
subsequently disclosed) that this information constitutes the Company’s trade
secrets. Employee agrees that he shall not disclose any such trade secrets,
directly or indirectly, to any other person or use them in any way, either
during the Term of this

Page 6 of 8



--------------------------------------------------------------------------------



 



Agreement or at any other time thereafter, except as is required in the course
of his employment for the Company. Employee shall not use any such trade secrets
in connection with any other employment and/or business opportunities following
the Term. In addition, Employee hereby expressly agrees that Employee will not
disclose any confidential matters of the Company that are not trade secrets
prior to, during or after Employee’s employment including the specifics of this
Agreement. Employee shall not use any such confidential information in
connection with any other employment and/or business opportunities following the
Term. In addition, in order to protect the Confidential Information, Employee
agrees that during the Term and for a period of two (2) years thereafter,
Employee will not, directly or indirectly, induce or entice any other executive
of the Company to leave such employment or cause anyone else to leave such
employment.
     12. Any dispute, controversy or claim arising out of or in respect to this
Agreement (or its validity, interpretation or enforcement), the employment
relationship or the subject matter hereof shall at the request of either party
be submitted to and settled by binding arbitration conducted before a single
arbitrator in Los Angeles in accordance with the Federal Arbitration Act, to the
extent that such rules do not conflict with any provisions of this Agreement.
Said arbitration shall be under the jurisdiction of Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in Los Angeles, California. All such actions
must be instituted within one year after the controversy or claim arose or
forever be waived. Failure to institute an arbitration proceeding within such
period shall constitute an absolute bar to the institution of any proceedings
respecting such controversy or claim, and a waiver thereof. The arbitrator shall
have the authority to award damages and remedies in accordance with applicable
law. Any award, order of judgment pursuant to such arbitration shall be deemed
final and binding and may be entered and enforced in any state or federal court
of competent jurisdiction. Each party agrees to submit to the jurisdiction of
any such court for purposes of the enforcement of any such award, order of
judgment. The Company shall pay for the administrative costs of such hearing and
proceeding.
     13. It is intended that any amounts payable under this Agreement and any
exercise of authority or discretion hereunder by the Company or Employee shall
comply with Section 409A of the Code (including the Treasury regulations and
other published guidance relating thereto) (“Section 409A”) so as not to subject
Employee to payment of any interest or additional tax imposed under Section
409A. To the extent that any amount payable under this Agreement would trigger
the additional tax imposed by Section 409A, this Agreement shall be construed
and interpreted in a manner to avoid such additional tax yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Employee.
     Notwithstanding any other provision herein, if Employee is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of
the date of Employee’s Separation from Service, Employee shall not be entitled
to any payment or benefit pursuant to Section 7(e) or 7(f) above until the
earlier of (i) the date which is six (6) months after his or her Separation from
Service for any reason other than death, or (ii) the date of Employee’s death.
Any amounts otherwise payable to Employee upon or in the six (6) month period
following Employee’s Separation from Service that are not so paid by reason of
this paragraph shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
Employee’s Separation from Service (or, if earlier, as soon as

Page 7 of 8



--------------------------------------------------------------------------------



 



practicable, and in all events within thirty (30) days, after the date of
Employee’s death). The provisions of this paragraph shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.
     Any reimbursements made to Employee hereunder will be made in accordance
with the Company’s reimbursement policies, practices and procedures in effect
from time to time. To the extent that any reimbursements pursuant to Section 4
of this Agreement are taxable to Employee, any reimbursement payment due to
Employee pursuant to such provision shall be paid to Employee on or before the
last day of Employee’s taxable year following the taxable year in which the
related expense was incurred. The benefits and reimbursements pursuant to such
provision are not subject to liquidation or exchange for another benefit and the
amount of such benefits and reimbursements that Employee receives in one taxable
year shall not affect the amount of such benefits or reimbursements that
Employee receives in any other taxable year
     14. This Agreement expresses the binding and entire agreement between
Employee and the Company and shall replace and supersede all prior arrangements
and representations, either oral or written, as to the subject matter hereof
(including, without limitation, the Prior Employment Agreement, except as
expressly provided herein). All modifications or amendments to this Agreement
must be in writing, signed by both parties.
     Please acknowledge your confirmation of the above terms by signing below
where indicated and returning this letter to me. If you have any questions
relating to the matters described in this letter, please call             at
(310) 255-XXXXx.
Very truly yours,

          LIONS GATE FILMS, INC.    
 
       
By:
  /s/ Steve Beeks
 
Steve Beeks
President and Co-Chief Operating Officer    

          AGREED AND ACCEPTED    
 
       
By:
  /s/ Wayne Levin
 
Wayne Levin    

Page 8 of 8